DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 07/13/2022 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the specification 
and arguments has/have overcome the objection(s). However, amendments introduced a new issue because  the drawings fail to show the claimed “fluid flow region”.
With respect to the specification objection(s), applicant’s response did not address the specification objection(s). Thus, the specification objection(s) is/are maintained. 
With respect to the claim objection(s), applicant did not amend the claims to address the claim objections. In fact, no amendments were made to the claims. Thus, the claim objection(s) is/are maintained. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant did not amend the claims to address the 112(b) rejection(s). In fact, no amendments were made to the claims. Thus, the 112(b) rejection(s) is/are maintained. Additionally, newly claim 14 introduces a new 112b issue.
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s argument(s) against Hirano and the applied combination of references is/are persuasive; therefore, the rejection(s) is/are withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “fluid flow region” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In line of [0041],  “the claim draw-in pins 140” should be changed to --the clamp draw-in pins 140--.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 8 and 11 are objected to because of the following informalities:  
Claim 1, “a polymerizable liquid may be received” should be changed to --a polymerizable liquid is received--.
Claim 4, “and wherein a lifting slot is formed in each of said side portions, with said lifting slots parallel to and aligned with one another” should be changed to --wherein a lifting slot is formed in each of said side portions, and wherein said lifting slots are parallel to and aligned with one another--.
Claim 8, “said plurality of clamp draw-in pins comprise four draw-in pins” should be changed to --said plurality of clamp draw-in pins comprises four clamp draw-in pins--. 
Claim 11, “with both said bottom segment and said top segment have a steeper slope than that of said intermediate segment” should be changed to --wherein both said bottom segment and said top segment have a steeper slope than that of said intermediate segment--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 12, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said window is generally flat and planar" which is indefinite. Flat and planar are interchangeable descriptors. The term "generally " is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends applicant to change the limitation to --said window is planar--. 
Claim 12 recites the limitation “an NFC tag" which is indefinite as the term “NFC” can have multiple plausible interpretations. Examiner recommends applicant to change the limitation to --a near field communication (NFC) tag--. 
Claim 14 recites the limitation “the lifting slots”.  There is insufficient antecedent basis for this limitation in the claim(s). Examiner notes that the “lifting slots” are introduced until claim 4. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the reasons for indicating allowable subject matter are the same as those presented by the Attorney in the Remarks submitted on 07/13/2022.
No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.
Regarding claims 12-15, Claims 2-15 depend from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Application would be allowable if applicant addresses the specification objections, drawing objections, and claim objections set forth in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Munro (US 20190152144 – of record) discloses a resin vat (20) comprising side slots (74R and 74L) that are parallel to and aligned with one another (P0034 and Fig. 4-5) and an internal wall portion having a top segment, a bottom segment, and an intermediate segment between said top segment and bottom segment (Figs. 4-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743